Citation Nr: 1645319	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  14-28 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a gastrointestinal disorder other than irritable bowel syndrome, to include gastroesophageal reflux disease (GERD). 

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a medically unexplained chronic multisystem illness manifested by fatigue associated with Gulf War service.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a medically unexplained chronic multisystem illness manifested by headaches, joint pain, and muscle pain associated with Gulf War service.

4.  Entitlement to service connection for a gynecological disorder, claimed as related to a urethral-vaginal fistula.

5.  Entitlement to service connection for a gastrointestinal disorder other than irritable bowel syndrome, to include gastroesophageal reflux disease (GERD).
6.  Entitlement to service connection for a disability manifested by fatigue, to include sleep apnea and/or a medically unexplained chronic multisystem illness associated with Gulf War service.

7.  Entitlement to service connection for a medically unexplained chronic multisystem illness manifested by headaches, memory loss, and joint and muscle pain associated with Gulf War Service.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1983 to June 2004, including service in the Southwest Asia Theater of Operations during the Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in February 2016.  The hearing transcript is associated with the record.

To the extent the Veteran filed a February 2012 motion alleging the October 2011 rating decision contained clear and unmistakable error (CUE), the Board notes that as the October 2011 rating decision is on appeal to the Board, it is not final and is therefore not subject to revision based on CUE.  38 C.F.R. § 3.105(a).

The service connection claims have been recharacterized as reflected above to ensure that the Veteran is afforded every possible consideration.

The petitions to reopen previously denied claims are addressed below.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 2009 rating decision denied the petition to reopen entitlement to service connection for GERD, as well as the claims of entitlement to service connection for a fatigue disorder and a Gulf War illness; the Veteran was properly notified of the adverse outcome in an August 2009 letter and did not file a notice of disagreement to appeal the RO's decision or submit new and material evidence within a year of said notification.
 
2.  The additional evidence received more than one year since the August 2009 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's claims for entitlement to service connection for GERD, a fatigue disorder, and a Gulf War illness.

CONCLUSIONS OF LAW

1.  The August 2009 rating decision denying the petition to reopen entitlement to service connection for GERD, as well as the claims of entitlement to service connection for a fatigue disorder and a Gulf War illness is final.  38 U.S.C.A. 
§ 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).
 
2.  The criteria to reopen the claims of entitlement to service connection for GERD, a fatigue disorder, and a Gulf War illness are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence - Regulatory Framework

Generally, a claim which has been finally denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

New and Material Evidence - Discussion

The RO denied the Veteran's petition to reopen entitlement to service connection for GERD, as well as the claims of entitlement to service connection for a fatigue disorder and a Gulf War illness in an August 2009 rating decision.  The Veteran was notified of the adverse determination in an August 2009 notification letter.  She did not file a notice of disagreement to appeal the adverse decision and new and material evidence was not received within one year of the notification.  Thus, the August 2009 rating decision became final.  See 38 U.S.C.A. § 7105 (c); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103. 

Evidence received more than one year after the August 2009 denial includes: VA records dated from June 2009 to August 2015; VA examination reports dated October 2014; a lay statement received in March 2016 by Ms. T.B.M. in support of the Veteran's claims; a statement in support of claim from Dr. V.H.W.; a web article regarding causes of tension headaches; an article regarding Gulf War Illness; a letter and treatment notes dated February 2016 from Dr. K.V.; and testimony presented in the February 2016 Board hearing.

This evidence is new, as it was not previously considered by the RO.  Additionally, some of this evidence, particularly the lay statement from Ms. T.B.M., the statement in support of claim from Dr. V.H.W., and the Board hearing testimony presented by the Veteran, is material, as it raises a reasonable possibility of substantiating the claims.  As such, the Veteran has presented new and material evidence to reopen the previously denied claims seeking entitlement to service connection for GERD, a fatigue disorder, and Gulf War illness.



ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a gastrointestinal disorder other than irritable bowel syndrome, to include GERD. 

New and material evidence has been received to reopen the claim of entitlement to service connection for a medically unexplained chronic multisystem illness manifested by fatigue associated with Gulf War service.

New and material evidence has been received to reopen the claim of entitlement to service connection for a medically unexplained chronic multisystem illness manifested by headaches, joint pain, and muscle pain associated with Gulf War service.


REMAND

The VA examinations previously conducted are not adequate, in that they do not appropriately address the Veteran's contentions or the new and material evidence addressed above.  On remand, VA examinations must be provided to address these deficiencies, and an examination provided in relation to the Veteran's claim for a gynecological disorder.  Updated VA and private treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.

2.  With any necessary assistance from the Veteran, obtain all outstanding private treatment records.

3.  Then schedule the Veteran for a VA examination to determine the nature and etiology of her gastrointestinal symptoms.  The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.  All indicated tests and studies should be conducted, and all findings must be reported in detail.

Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a) Provide a current diagnosis for any and all gastrointestinal disabilities present other than IBS, to include GERD.  If the Veteran previously had any such medical condition, but it is no longer extant, when did that condition resolve?

(b) Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis? 

(c) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either a diagnosable chronic multi-symptom illness with a partially explained etiology ((b)(2) above), or a disease with a clear and specific etiology and diagnosis ((b)(3) above), then please provide an expert opinion as to whether it is related to presumed environmental exposures experienced by the Veteran during service in Southwest Asia.

(d) Is it at least as likely as not (50 percent or greater probability) that any diagnosed gastrointestinal disability other than IBS had its onset during the Veteran's service or is otherwise causally related to any event or circumstance of her service, including environmental exposures during service in Southwest Asia during the Persian Gulf War? 

In answering all questions (a) to (d), please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

4.  Then schedule the Veteran for a VA examination(s) to determine the nature and etiology of her fatigue, joint pain, muscle pain, memory loss, headaches, and sleep symptoms.  The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.  All indicated tests and studies should be conducted, and all findings must be reported in detail.

Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a) Provide a current diagnosis for any and all disabilities related to the Veteran's fatigue, joint pain, muscle pain, memory loss, headaches, and sleep problems, including sleep apnea.  If the Veteran previously had any such medical condition, but it is no longer extant, when did that condition resolve?

(b) Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis? 

(c) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either a diagnosable chronic multi-symptom illness with a partially explained etiology ((b)(2) above), or a disease with a clear and specific etiology and diagnosis ((b)(3) above), then please provide an expert opinion as to whether it is related to presumed environmental exposures experienced by the Veteran during service in Southwest Asia.  

(d) Is it at least as likely as not (50 percent or greater probability) that any diagnosed disability, including sleep apnea, had its onset during the Veteran's service or is otherwise causally related to any event or circumstance of her service, including environmental exposures during service in Southwest Asia during the Persian Gulf War? 

In answering all questions (a) to (d), please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.
5.  Then schedule the Veteran for a VA examination to determine the nature and etiology of her gynecological symptoms, particularly vaginal pain.  The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.  All indicated tests and studies should be conducted, and all findings must be reported in detail.

Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a) Provide a current diagnosis for any and all gynecological disabilities present.  The examiner is referred to the February 2016 Board hearing transcript, pages 14-15.  If the Veteran previously had any such medical condition, but it is no longer extant, when did that condition resolve?

(b) Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis? 

(c) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either a diagnosable chronic multi-symptom illness with a partially explained etiology ((b)(2) above), or a disease with a clear and specific etiology and diagnosis ((b)(3) above), then please provide an expert opinion as to whether it is related to presumed environmental exposures experienced by the Veteran during service in Southwest Asia.

(d) Is it at least as likely as not (50 percent or greater probability) that any diagnosed gynecological disability had its onset during the Veteran's service or is otherwise causally related to any event or circumstance of her service, including environmental exposures during service in Southwest Asia during the Persian Gulf War? 

In answering all questions (a) to (d), please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file. 

6.  Then readjudicate the claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


